Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 9 Months Ended Sep. 30, Years Ended December 31, 2013(a) 2012(a) 2011(a) 2010(a) 2009(a) Earnings, as defined: Income from Continuing Operations Before Income Taxes (b) $ Adjustment to reflect earnings from equity method investments on a cash basis (c) 34 1 7 1 Total fixed charges as below Less: Capitalized interest 25 47 53 51 30 43 Preferred security distributions of subsidiaries on a pre-tax basis 5 23 21 24 Interest expense and fixed charges related to discontinued operations 6 12 10 3 31 22 Total fixed charges included in Income from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest charges (d) $ Estimated interest component of operating rentals 11 38 41 44 39 42 Preferred security distributions of subsidiaries on a pre-tax basis 5 23 21 24 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 Total fixed charges (e) $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends (f) (a) Years 2009 through 2013 have been adjusted to reflect the reclassification of certain PPL Montana hydroelectric generating facilities and related assets as Discontinued Operations.See Note 8 to the Financial Statements for additional information. (b) To facilitate the sale of the hydroelectric generating facilities referred to in (a) above, in December 2013, PPL Montana terminated a lease agreement which resulted in a $697 million charge.See Note 8 to the Financial Statements in PPL's 2013 Form 10-K for additional information. (c) Includes other-than-temporary impairment loss of $25 million in 2012. (d) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net. (e) Interest on unrecognized tax benefits is not included in fixed charges. (f) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges.
